Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00607-CV
____________
 
DOUGLAS A.
SUPERNAW, Appellant
 
V.
 
DEBORAH S.
SUPERNAW, Appellee
 

 
On Appeal from the County Court at
Law
Austin County,
Texas
Trial Court Cause No.
2003L-3194
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a final decree of divorce signed March
2, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not establish indigence
or make arrangements to pay for the record. 
  On July 11, 2005, notification
was transmitted to all parties of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.




In addition, to date, appellant has not paid the $125.00 appellate
filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent);Tex. R. App. P. 20.1
(listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same).  After being notified that this appeal was
subject to dismissal, appellant did not respond.  
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 37.3(b) (allowing involuntary dismissal for non-payment for preparation of the
clerk=s record); Tex. R. App. P. 42.3(c) (allowing involuntary dismissal because appellant has failed to comply
with notice from clerk requiring response or other action within specified
time);  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.